DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
It is unclear what wording the abbreviation “NPP” represents.
It is unclear whether the mentioned “reactor” is a biological reactor, chemical reactor, nuclear reactor, or some other type of reactor. 
The term “regenerated” with regard to fuel is unclear in its meaning.  It is unclear whether “regenerated” means recycled.
The phrase “regenerated plutonium” is unclear in its meaning.  It would appear that a plutonium structure would be the same, regardless of whether it was original or regenerated.

The phrase “regenerated uranium” is unclear in its meaning.  It would appear that a uranium structure would be the same, regardless of whether it was original or regenerated.
The use of two periods is confusing.  It is unclear where the claim ends.
The claim is nonsensical.  It is unclear what features are being positively recited.  For example, it is unclear whether each of “regenerated plutonium”, “enriched natural uranium”, and “enriched regenerated uranium” are positively recited as part of the composition.  Also, as best understood, it appears that “enriched natural uranium” is merely conventional nuclear fuel (i.e., U238 enriched with U235). 
Claim 1 is directed to a composition.  However, the composition is based on (core/reactor) features (e.g., 100% load of a reactor core; equal energy potential; unlimited cross-cycling; when plutonium was regenerated) which are not being positively recited.  Thus, the subject matter of claim 1 is defined by an intended result to be achieved instead of by structural features which cause the result.  The intended function does not follow from recited structure.  The claim is incomplete for omitting structural cooperative relationships of elements which allow for the intended result.
The claim lacks proper antecedent basis for: “the processing of uranium spent nuclear fuel”; “the regenerated plutonium”; “the enriched regenerated uranium”; and “the specified compositions”.
Claim 1 does not allow the public to be sufficiently informed of what would constitute infringement.

Claim 2
	The claim is nonsensical.  For example, the phrase “extracted from the irradiated claimed composition” makes no sense since claim 1 is directed to a composition. 
The claim lacks proper antecedent basis for: “the secondary regenerated uranium”; “the refueling interval”; “the reactor”; “the general composition”; “the regenerated uranium”; “the secondary regenerated plutonium”; and “the irradiated composition”.
Claim 3
	It is unclear what wording the abbreviations “VVER” and “SNF” represent.
The exact percentages of types of plutonium and uranium are unclear.  For example, the claim mentions “3.5 to 2% 235U” and “4.6% 235U”. 
Claim 3 is directed to a composition.  However, the composition is based on (reactor) features (e.g., burnup of 47 GW*days/t; 504 days refueling interval; fresh fuel; matching the fuel cycle of VVER-1000/1200 reactors) which are not being positively recited.  Thus, the subject matter of claim 3 is defined by an intended result to be achieved instead of by structural features which cause the result.  The intended function does not follow from recited structure.
The claim lacks proper antecedent basis for: “the VVER-1000/1200 reactor”; “the SNF reloading”; “the content of enriched uranium”; and “the fuel cycle of VVER-1000/1200 reactors”.  
Claim 4
It is unclear what constitutes “a part of natural uranium”.  It is unclear how “a part of natural uranium” differs from full natural uranium.
Claim 5
It is unclear what wording the abbreviation “WWER” represents.
If the composition includes a mixture then it is unclear how only the enriched natural uranium can be in the form of a finished composition. 
The claim lacks proper antecedent basis for: “the mixture of regenerated plutonium and enriched natural uranium” and “the WWER-1000/1200 NPP”.
Claim 6
The phrase “has been regenerated at various times, including from SNF of different type reactors and/or batches, and mixed CBAKE.000379Substitute Specificationaccording to calculation” is unclear.  For example, it is unclear what the “various times” are, what the “different type reactors” are, and what the “calculation” is.  Also, it would appear that a plutonium structure would be the same regardless of where it came from.
The “batches” of what is unclear. 
The claim lacks proper antecedent basis for “the required energy potential”.
Claim 7
It is unclear what constitutes the “optimal proportion” and “an extended refueling interval”.
It is unclear what wording the abbreviation “RCS” represents.
It is unclear how there can be disposal of nuclear fuel without processing. 
It is unclear how the intended use of the composition further limits its structure.
The subject matter of claim 7 is defined by an intended result (“is intended for”) instead of by structural features which cause the result.  The intended function does not follow from recited structure. 
Claim 8
The phrase “its use is not time-bound with the use of a composition” is unclear in its meaning. 
It is unclear how the intended use of the composition further limits its structure.
The subject matter of claim 8 is defined by an intended result (“its use”) instead of by structural features which cause the result.  The intended function does not follow from recited structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over any of: 
Alekseev (RU 2537013 C2); 
Broeders ("Recent Neutron Physics Investigations for the Back End of the Nuclear Fuel Cycle", In International Workshop Nuclear Methods for Transmutation of Nuclear Waste, Dubna, Russia, pp. 29-31. 1996); 
Leppänen ("Preliminary calculations on actinide management using advanced PWR MOX technology", Technical Research Centre of Finland (VTT), PRO1 P 1007 (2005)); or 
Courtin ("Neutronic predictors for PWR fuelled with multi-recycled plutonium and applications with the fuel cycle simulation tool CLASS", Progress in Nuclear Energy 100 (2017): 33-47).
Claim 1
Each reference (Alekseev, Broeders, Leppänen, and Courtin) shows that it is well known in the art to use MOX fuel composition that comprises recycled plutonium and enriched uranium.  The skilled artisan would understand that conventional “enriched uranium” nuclear fuel (i.e., natural U238 enriched with U235) is “enriched natural uranium”.  Modification of each reference to have employed a specific plutonium/uranium ratio to obtain a desired energy potential, especially in different reactor types, would have been conventional core design practice, and obvious to one of ordinary skill in the art.  
Claims 2-8
Again, as noted above in the 35 U.S.C. 112(b) rejections, it is unclear exactly what is being positively recited in the dependent claims.  As best understood, these claims rely on intended usage of a reactor (e.g., VVER, WWER, etc.) which is not being positively recited, and rely on conventionally using different plutonium/uranium ratios for different types of reactors.  However, the skilled artisan would understand that different fuel mixtures and different enrichments can be used in different types of reactors to optimize safe energy output within design limits of the specific reactor.  Thus, to have employed a specific plutonium/uranium ratio in each reference to obtain a desired energy potential, especially in different reactor types, would have been conventional reactor core design practice, and obvious to one of ordinary skill in the art.  

Objection to the Abstract
The Abstract is objected to because it includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  The long rambling sentence be broken into several shorter clear sentences. 
The Abstract is objected to because it includes unclear wording.  For example, note: “the enriched natural uranium is used as enriched uranium as well as regenerated plutonium”; “Possible options”; “unlimited cycling”; “proposed composition”; “possible to use”; “sharply reduce”; and “significantly simplify”.  Also, it is unclear what wording the abbreviations “NPP” and “SNF” represent.
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is too generic for the elected invention.  Rather, the title appears to read on any conventional nuclear reactor.  Also, it is unclear what wording the abbreviation “NPP” represents.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646